Title: To John Adams from William Vans Murray, 4 August 1797
From: Murray, William Vans
To: Adams, John



Sir,
The Hague 4. August 1797

Though I have neither the right nor the power of filling that space which Mr. Adams left here in his pleasing relation of a correspondent, I indulge myself from feelings of respectful personal attachment in at least one duty which I know he always was attentive to, and shall continue to send to you the “Nouvelles Politiques,” as was his custom.
As soon as I saw Mr. Adams’s appointment to the court of Berlin, in the american papers, I communicated the intelligence to Baron Bielfeld the charge des affaires of Prussia, in confidence, that he might have the earliest opportunity of communicating it to his court—A few days since he called upon me & read me part of a letter from a person in authority, as he told me, in which much satisfaction was exprest both at the event and the minister. The Baron I was introduced to by Mr. Adams, as a friend.
Certainly, sir, it is highly improbable that peace should result from the pending negociation at Lisle—M. Noël the French minister here intimates pretty strongly, & with regret, that the negociation will fail.
From appearances all Italy is to be revolutionised; & Switzerland will follow in the rotation of the wheel. Nothing but distance and an armed energy, under a deep conviction of the certain overthrow of sovereignty, if the French are once permitted to mingle freely with any nation, can save the remaining sovereignties in Europe & perhaps elsewhere. The sympathy in which their immense energy consists spreads itself wherever restless ambition pines in secret, & wherever hungry laziness exists—Europe will not disarm for these many years. The new commission which will speak from three great points of the Union gives the greatest pleasure to all good men—& the recent appearances of a union of parties in Paris which proceeded certainly from the great respectability & popularity of the Moderates promise at least a fair hearing to the negociators & it is to be hoped a course of reasoning more like principle than has yet been seen in France—Yet, Sir, an intention to arm, must be manifested, as you recommended—To be ad cuncta paratus must soon be more than ever the motto of every nation, which resolves to remain independent. I beg leave to offer my most cordial & respectful compliments to Mrs Adams—& have the honour to be with the most perfect and respectful attachment / Sir / your most obedt. sert.
W. V. Murray